UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 06/30/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments151.4% Rate (%) Date Amount ($) Value ($) Arizona10.5% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 9,998,763 a,b 10,246,713 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 1,135,000 1,139,619 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,038,230 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,112,980 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,674,740 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 1,000,000 1,007,460 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 2,300,000 2,313,524 California24.8% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 c 5,116,500 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,223,182 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,355,725 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,337,920 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,685,275 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 c 2,502,750 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,139,500 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,000,000 833,050 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 3,000,000 d 3,414,450 JPMorgan Chase Putters/Drivers Trust (Los Angeles Departments of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 a,b 10,629,800 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,345,805 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 1,034,800 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/29 2,210,000 2,329,163 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 2,412,760 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,631,595 Colorado5.2% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,724,070 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 6.13 6/1/38 2,525,000 c 2,529,848 Colorado Springs, HR 6.38 12/15/30 2,890,000 c 2,895,144 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 941,740 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 1,564,740 Florida8.8% Florida, Department of Transportation Right-of-Way Acquisition and Bridge Constuction Bonds 5.00 7/1/24 1,500,000 1,657,815 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,614,173 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 2,500,000 2,560,950 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 2,000,000 2,050,380 Palm Beach County Health Facilities Authority, Revenue (The Waterford Project) 5.88 11/15/37 2,400,000 c 2,211,720 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,340,050 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 c 999,880 Georgia2.7% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,271,620 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,750,000 1,787,188 Hawaii1.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 2,492,040 Illinois3.0% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 1,000,000 1,023,640 Illinois, GO 5.00 3/1/28 1,500,000 1,493,190 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,034,260 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 982,030 Indiana1.2% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 2,500,000 2,287,375 Louisiana.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 c 1,061,270 Maryland3.3% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 968,410 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,923,500 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 5.63 6/1/13 2,000,000 d 2,198,720 Massachusetts12.4% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b 10,332,200 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 c 1,619,655 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 1,987,257 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 2,115,940 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 2,230,000 1,930,221 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 5,203,538 Michigan7.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,505,469 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 c 1,347,729 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,885,000 3,617,945 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 c 2,888,325 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,000,000 2,623,380 Minnesota1.8% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 c 3,258,660 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 c 80,274 Mississippi3.2% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 6,007,140 Missouri.0% Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 70,000 71,429 Nevada2.1% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 4,005,120 New Jersey4.5% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,014,460 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 2,500,000 2,575,025 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,000,000 3,847,850 New Mexico1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 2,879,880 New York7.2% Barclays Capital Municipal Trust Receipts (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 7,996,797 a,b 8,482,837 New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 1,752,030 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,435,000 1,587,627 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 1,524,720 North Carolina3.1% Barclays Capital Municipal Trust Receipts (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 5,000,000 a,b,c 5,021,250 North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 775,000 775,605 Ohio3.3% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 2,500,000 c 2,215,575 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 2,100,000 2,218,209 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,681,380 Pennsylvania5.3% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 6.13 8/15/40 2,500,000 2,289,925 JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 a,b,c 2,020,840 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 1,954,820 Philadelphia, GO 6.50 8/1/41 1,750,000 1,882,668 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 c 1,771,637 Rhode Island1.1% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 2,002,680 South Carolina7.0% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 5,049,850 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,200,040 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,751,513 Texas9.8% Barclays Capital Municipal Trust Receipts (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b 5,201,450 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 1,291,602 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,298,600 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,346,430 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 4,000,000 4,112,320 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,006,440 Utah.0% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 10,000 10,045 Vermont.9% Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michael's College Project) 6.00 10/1/28 1,500,000 1,516,320 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 225,000 229,723 Virginia1.2% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,000,000 c 2,260,180 Washington4.3% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 2,990,000 c 3,226,270 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 c 1,612,710 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 3,089,121 West Virginia.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 932,930 Wisconsin2.6% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,780,000 c 4,780,335 Wyoming1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,049,920 U.S. Related10.1% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,494,180 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 973,300 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 1,073,760 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,808,772 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 5,384,934 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,439,655 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 989,230 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 5,739,195 Total Long-Term Municipal Investments (cost $273,765,391) Short-Term Municipal Coupon Maturity Principal Investments1.8% Rate (%) Date Amount ($) Value ($) California; California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.03 7/1/11 2,400,000 e 2,400,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.04 7/1/11 1,000,000 e 1,000,000 Total Short-Term Municipal Investments (cost $3,400,000) Total Investments (cost $277,165,391) 153.2% Liabilities, Less Cash and Receivables (13.0%) Preferred Stock, at redemption value (40.2%) Net Assets Applicable to Common Shareholders 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2011, these securities were valued at $51,935,090 or 27.9% of net assets applicable to Common Shareholders. c At June 30, 2011, the fund had $49,420,552 or 26.5% of net assets applicable to Common Shareholders Invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note - rate shown is the interest rate in effect at June 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2011, the aggregate cost of investment securities for income tax purposes was $277,165,391. Net unrealized appreciation on investments was $8,336,028 of which $12,280,060 related to appreciated investment securities and $3,944,032 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 285,501,419 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2011 By: /s/ James Windels James Windels Treasurer Date: August 19, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
